MacEEAN, J.
The judgment herein might well be reversed on other grounds; but, even so doing, we might not pass without reprobation the scandalous excess of the counsel of the plaintiff, whose resort, in language of vituperation and coarseness, to indecent assertions respecting the defendant, wholly without countenance in the record, for the obvious purpose of influencing the jury and prejudicing the verdict, require the judgment appealed from to be set aside.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.